Citation Nr: 0603665	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  97-14 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to an increased rating for the service-connected 
post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The veteran had active service from December 1975 to December 
1979, and from June 1984 to June 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1996 rating decision of the 
RO that granted service connection and assigned a 10 percent 
rating for psychiatric disability, effective on July 1, 1995.  

This appeal was previously before the Board in June 1999 when 
it was remanded for additional development.  

In a July 2000 rating action, the RO assigned an increased 
rating of 30 percent for PTSD, effective on July 1, 1995.  

In a September 2001 rating action, the RO assigned an 
increased rating of 50 percent for the service-connected 
PTSD, effective on November 11, 1996.  

In October 2003, the Board remanded this matter to the RO for 
additional development of the record.  

In a June 2005 rating action, the RO assigned an increased 
rating of 70 percent for the service-connected PTSD, 
effective on May 16, 2003.  The RO also granted a total 
rating based on individual unemployability by reason of 
service-connected disability, effective on March 27, 2002.  

The matter of an increased rating of 70 percent for the 
service-connected PTSD prior to May 19, 2000 is addressed in 
the REMAND portion of this document and is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  




FINDING OF FACT

The service-connected PTSD is shown to have been productive 
of a disability picture that more nearly approximated that of 
deficiencies in most areas and inability to establish and 
maintain effective relationships at the time of a VA 
examination on May 19, 2000.  



CONCLUSION OF LAW

The criteria for the assignment of a 70 percent rating for 
the service-connected PTSD have been met beginning on May 19, 
2000.  38 U.S.C.A. §§ 1155, 5107(b), 7104 (West 2002); 
38 C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9411 
(2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

The Board notes that the veteran has never received a VCAA 
notification letter for the issue on appeal.  However, given 
the favorable nature of this decision, any failure in the 
duty to notify or assist is harmless error.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In addition, the entire history of the veteran's disability 
is also considered.  Consideration must be given to the 
ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.  

The veteran's appeal represents dissatisfaction with the 
initial rating for his disability assigned following the 
grant of service connection.  The United States Court of 
Appeals for Veterans Claims (Court) has found that there is a 
distinction between a veteran's disagreement with the initial 
rating assigned following a grant of service connection, and 
the claim for an increased rating for a disability in which 
entitlement to service connection has previously been 
established.  

In instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Entitlement to service connection for a dysthymic disorder 
was established in a September 1996 rating decision.  A 10 
percent evaluation was assigned for this disability, 
effective on July 1, 1995.  After the veteran initiated an 
appeal of this evaluation, it was increased to 30 percent in 
a July 2000 rating decision, and the diagnosis was changed to 
PTSD.  

A September 2001 rating decision increased the evaluation to 
50 percent, but only from November 7, 1996.  A June 2005 
rating decision assigned the current 70 percent evaluation, 
but only from May 16, 2003.  This remains an appeal of the 
original evaluation assigned following the grant of service 
connection.  

Under the current rating criteria, a 30 percent disability 
evaluation is warranted for PTSD that is productive of 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, and recent events).  

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2005). 

At a May 19, 2000 VA examination, the veteran's claims folder 
was reviewed.  He was noted to be seeing a therapist on a 
weekly basis, who had diagnosed him with PTSD.  The veteran 
reported experiencing flashbacks and recurrent nightmares.  

On examination, the veteran's appearance, attitude, behavior, 
and hygiene were normal.  He answered all questions 
appropriately, but his speech was markedly pressured, rapid, 
and over-productive.  

The veteran's thought processes were generally rational and 
coherent, with no evidence of marked confusion, 
hallucinations, or delusions.  His mood was markedly 
distressed.  The examiner also noted an element of PTSD.  

The veteran reported significant efforts at avoiding exposure 
to experiences which reminded him of his traumatic events, 
which led to significant social withdrawal.  He had marked 
distress and irritability, and increasing detachment from his 
family.  

There was evidence of a significant clinical depression.  
There were no violent ideations or psychotic symptoms.  The 
diagnoses included those of PTSD and a depressive disorder, 
not otherwise specified.  The Global Assessment of 
Functioning (GAF) score was 50.  

The examiner opined that there was not severe impairment in 
the veteran's ability to maintain himself independently in 
the community, but there could be times when this was 
limited.  There were also concerns regarding the veteran's 
ability to manage funds.  

His current level of personal and social adjustment was 
considered to be moderately to severely impaired.  His 
current capacity to maintain himself adaptively or 
appropriately in any competitive work situation was also 
severely impaired.  

The combination of markedly disruptive PTSD symptoms, severe 
stress, and cognitive impairment would make it difficult to 
perform even mildly complex work-related activities or to 
maintain appropriate relationships with peers.  It was 
possible that the veteran could perform very low stress work 
duties, although even this was questionable.  

The VA treatment records dated from 2002 to 2005 indicate the 
veteran continued to receive treatment for PTSD.  His GAF 
scores were consistently reported as between 43 and 50 during 
this period, with no scores in excess of 45 noted after April 
2003.  

The most recent VA examination was conducted in July 2004 by 
the same examiner who had seen the veteran in May 2000.  The 
claims folder was reviewed in conjunction with the 
examination.  The veteran had not worked since 1998 due to 
his mental health and medical problems.  

On mental status examination, the veteran's appearance, 
attitude, and behaviors were grossly within normal limits.  
His speech was rapid, overproductive and rambling, and there 
was some flight of ideas, which the examiner attributed to 
severe anxiety and distress.  

There was no evidence of hallucinations, delusions, 
obsessions or ritualistic behavior.  The veteran did have 
ongoing problems with memory and concentration.  His mood was 
severely distressed, and his affect was sad, with marked 
anxiety, restlessness, and tearfulness.  

Nightmares, flashbacks, and intrusive recollections were 
noted to be present, as was marked hypervigilance and an 
exaggerated startle response.  The flashbacks could be quite 
severe and bordered on the dissociative.  He had difficulties 
in social situations or gatherings.  He reported having 
marked anger and irritability and being markedly withdrawn.  

The examiner stated that there had been a marked exacerbation 
of the veteran's symptoms since the May 2000 examination and 
opined that the veteran's psychiatric symptoms alone 
precluded his ability to reliably engage in competitive work 
behaviors.  He was totally and permanently disabled due to 
his mental health problems.  This was in spite of the fact 
that the veteran had been compliant in his treatment.  

The diagnoses included those of PTSD, chronic and severe and 
major depression.  The GAF was 44.  

At this juncture, the Board notes that GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) [hereinafter DSM-IV].  The veteran's 
scores have ranged from 44 to 50 during this period.  A score 
of 41 to 50 indicates serious symptoms, or any serious 
impairment in social, occupational or school functioning, 
such as having no friends or being unable to hold a job.  
(Ibid).  

The Board finds that a 70 percent evaluation for the service-
connected PTSD is warranted beginning on May 19, 2000.  The 
May 2000 examiner opined that the veteran's markedly 
disruptive PTSD symptoms, severe stress, and cognitive 
impairment would make it difficult to perform even mildly 
complex work-related activities or to maintain appropriate 
relationships with peers.  

Although the examiner believed it was possible that the 
veteran could perform very low stress work duties, even this 
was questionable.  This same examiner saw the veteran again 
in June 2004.  

On this occasion, the examiner found that the veteran was 
totally and permanently disabled due to his mental health 
problems.  The Board notes that there is no evidence to the 
contrary to suggest that the veteran is able to work.  
Therefore, on the bases of these two examination reports and 
the GAF scores contained in the treatment records, the Board 
finds that a 100 percent evaluation should be assigned.  

While the May 2000 examiner suggested that there was some 
possibility the veteran could perform mildly complex work at 
that time, the Board finds that the service-connected 
disability picture more nearly approximated that of PTSD with 
deficiencies in most areas and an inability to establish and 
maintain effective relationships at that time.  



ORDER

An increased rating of 70 percent for the service-connected 
PTSD beginning on May 19, 2000 is granted, subject to the 
regulations governing the award of VA monetary benefits.  



REMAND

At the July 2004 VA examination, the veteran stated that he 
stopped working in 1998 due to his mental health and medical 
problems.  He said that he was in receipt of full Social 
Security disability benefits.  

A review of the record shows that the veteran's records from 
the Social Security Administration (SSA) have not been 
obtained and associated with the claims folder.  

The Board notes that these records are potentially important 
to his claim, in that they may provide a basis for an 
increased evaluation prior to the May 19, 2000 date 
established hereinabove.  

Furthermore, the Board notes that the veteran has never 
received VCAA notification.  The Board finds that the RO 
should provide the veteran with such notification prior to 
consideration of his remaining claim.  

Therefore, this matter must be REMANDED to the RO for the 
following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied for the issue of an increased 
initial evaluation for PTSD prior to May 
19, 2000.  See also 38 C.F.R. § 3.159 
(2002).  The notification should inform 
the veteran of the evidence required to 
substantiate this claim, what portion of 
this evidence will be obtained by VA and 
what portion should be provided by the 
veteran, and for the veteran to provide 
any pertinent evidence in his possession 
to VA.  

2.  The RO should take appropriate steps 
to obtain from the Social Security 
Administration the records pertinent to 
the veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.  

3.  Then, following completion of the 
development requested hereinabove, the RO 
should undertake to review the matter of 
an increased rating higher than 70 
percent prior to May 19, 2000.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished with a Supplemental Statement 
of the Case and given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


